Citation Nr: 1757241	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-18 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a bilateral knee condition.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel
INTRODUCTION

The Veteran served on active duty with the United States Army from April 1972 to April 1975 and the United States Air Force from September 11, 2001 to September 14, 2001, from September 17, 2001 to September 21, 2001, and from February 2003 to August 2003 with additional service in the Oregon Air National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board notes that the Veteran testified before the undersigned Veterans Law Judge in December 2016.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.

The Veteran's service treatment records indicate that on examination in February 2002, the Veteran's 1999 left knee meniscus repair surgery was noted, as was his previous left shoulder separation surgery; earlier treatment records document that this left shoulder surgery occurred in 1975.  However, the Veteran responded "no" to painful or trick shoulder at the time of his February 2002 service examination.  

In disability compensation claims, a VA medical examination must be provided when: (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence which establishes that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Board to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

As the foregoing applies to the Veteran's left shoulder claim, the Veteran was provided with a left shoulder VA examination in January 2010.  At that time, the VA examiner observed that the Veteran had a history of left shoulder AC joint sprain and instability with reconstructive surgery and that he also had degenerative changes and limited range of motion.  The examiner found that the Veteran's left shoulder had undergone an "aggravation" during his most recent period of active duty service in 2003, but that his AC joint was not the "issue" of residual limitation, and that the Veteran's previous surgery that he had as a civilian was the source of residual limitation.  The examiner found that the aggravation of the Veteran's shoulder during service had not had any residual worsening effect greater than what the Veteran's shoulder surgery had left him with, but did not provide further context for this conclusion.  

However, the Veteran's April 2014 VA treatment records indicate that the Veteran had an old shoulder injury that was aggravated while he was dragging very heavy pipes in the Middle East.  The same treatment note goes on to state that if the Veteran had not dragged such heavy objects during his active duty service, he likely would not have had shoulder replacement surgery of the affected shoulder.  VA treatment records indicate that the Veteran had left shoulder replacement surgery in February 2014 and that the Veteran was diagnosed with severe left glenohumeral joint osteoarthritis and likely chronic rotator cuff injury in July 2013.  Private treatment records from July 2003 indicate that the Veteran was treated for left trapezius strain, with an improvement in symptoms in August 2003, but later reported constant left shoulder pain with lots of crepitus in May 2004.  Additionally, the Veteran provided testimony at his December 2016 Board hearing that he was not having issues with his left shoulder prior to his last deployment in 2003.  As such, given this subsequent evidence, and the change in the Veteran's left shoulder diagnoses, the Board finds that remand of this claim is required for provision of another VA examination and responsive etiology opinions.

As for the Veteran's bilateral knee claim, the Board notes that the Veteran's VA treatment records document chronic bilateral knee pain.  Additionally, the Veteran provided testimony at his December 2016 Board hearing that he while he had incurred a left knee injury related to his civilian profession previously, he had increased bilateral knee pain and symptoms since moving fuel bladders during his second deployment in 2003.  As such, there is sufficient evidence to trigger VA's duty to provide the Veteran with a VA examination, and responsive etiology opinions should be provided.

Finally, as there is evidence in the claims file that the Veteran is currently in receipt of VA treatment for the conditions on appeal, on remand, any outstanding relevant VA treatment records should be procured.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records, relevant to the claims on appeal and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. After completing #1, conduct a scheduled examination with an appropriate clinician for the Veteran's left shoulder claim.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner is asked to diagnose any current left shoulder conditions and comment on any left shoulder conditions previously diagnosed during the pendency of the appeal.  Then, for each diagnosed left shoulder condition the examiner must provide the following etiology opinions:

i. Is it at least as likely as not (50 percent or greater probability) that the diagnosed left shoulder condition is a residual of the Veteran's pre-existing left shoulder AC joint sprain and instability with reconstructive surgery?

ii. If the answer to (i) is affirmative, is at least as likely as not (50 percent or greater probability), that the Veteran's diagnosed residual of his pre-existing left shoulder AC joint sprain and instability with reconstructive surgery was aggravated by his active service, to include his duties dragging and lifting fuel bladders?

iii. If the answer to (ii) is affirmative, please determine the baseline manifestations of the Veteran's left shoulder AC joint sprain and instability with reconstructive surgery present prior to aggravation; and (2) the increased manifestations/residuals which, in the examiner's opinion are/were proximately due to the aggravation of the Veteran's pre-existing left shoulder condition.

iv. For any diagnosed left shoulder condition other than the Veteran's pre-existing left shoulder AC joint sprain and instability with reconstructive surgery, is it at least as likely as not (50 percent or greater probability) that the diagnosed left shoulder condition: (1) began during active service; or (2) is otherwise related to an incident of service to include his duties dragging and lifting fuel bladders.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. After completing #1, conduct a scheduled examination with an appropriate clinician for the Veteran's bilateral knee claims.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner is asked to diagnose any current right and left knee conditions.  Then, for each the examiner must provide the following etiology opinion with regard to any diagnosed condition of either knee:

i. Is it at least as likely as not (50 percent or greater probability) that any diagnosed left knee condition is a residual of the Veteran's pre-existing left knee status post meniscus repair surgery?

ii. If the answer to (i) is affirmative, is at least as likely as not (50 percent or greater probability), that the Veteran's diagnosed residual of his pre-existing left knee status post meniscus repair surgery was aggravated by his active service, to include his duties dragging and lifting fuel bladders?

iii. If the answer to (ii) is affirmative, please determine the baseline manifestations of the Veteran's left knee status post meniscus repair surgery prior to aggravation; and (2) the increased manifestations/residuals which, in the examiner's opinion are/were proximately due to the aggravation of the Veteran's pre-existing left knee condition.

iv. For any diagnosed left or right knee condition other than the Veteran's pre-existing left knee status post meniscus repair surgery, is it at least as likely as not (50 percent or greater probability) that the diagnosed left shoulder condition: (1) began during active service; or (2) is otherwise related to an incident of service to include his duties dragging and lifting fuel bladders.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


